CONFESSION OF ERROR

PER CURIAM.
The juvenile, T.H., was charged with escape pursuant to section 985.721(3), Florida Statutes (2009). After an adjudicatory hearing, the trial court withheld adjudication and sentenced her to community control. The State properly concedes that the trial court erred in denying the motion for judgment of dismissal because it failed to prove that T.H. was being “transport[ed] to or from any ... secure detention facility or residential commitment facility.” § 985.721(3), Fla. Stat. (2009). Accordingly, we vacate the disposition below and remand for dismissal.